Citation Nr: 1452908	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-20 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for right ear tinnitus.  	

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	John P. Dorrity


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to July 1988 and from January 1991 to June 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the service connection claims currently on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in VBMS. 

Subsequent to the issuance of the June 2012 Statement of the Case, the Veteran submitted additional evidence in July 2014, for which a waiver of initial RO consideration was provided.

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's hearing impairment in the left ear does not meet the criteria for hearing loss disability for VA compensation purposes.

2.  The Veteran's hearing impairment in the right ear meets the criteria for hearing loss disability for VA compensation purposes.

3.  The Veteran was exposed to loud noises (acoustic trauma) during service.

4.  Right ear hearing loss did not manifest to a compensable degree within one year of service separation.

5.  Symptoms of right ear hearing loss were not chronic in service and have not been continuous since service separation.

6.  Right ear hearing loss is not etiologically related to service.

7.  The Veteran has a current diagnosis of tinnitus.

8.  Tinnitus is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for right ear hearing loss are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely October 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including service treatment records, an October 2009 private audiological evaluation, and statements from the Veteran and his wife, to include his July 2014 Board hearing testimony.  The Veteran was also afforded a VA examination in November 2009 (hearing loss and tinnitus).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the VA medical records in the Veteran's claims file.  The VA nexus opinions considered all of the pertinent evidence of record, to include service treatment records and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, tinnitus is not a chronic disease under 38 C.F.R. § 3.309(a) and will be adjudicated using the general principles of service connection.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Ear Hearing Loss

The Veteran contends that his hearing loss is related to service.  Specifically, the Veteran maintains that his military occupation specialty as a military policeman on air bases subjected him to loud noises from jet engine.  See July 2014 Board Hearing Transcript at pgs. 23-26.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma.  Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).

On the question of current disability, the Board finds that the Veteran does not have a left ear sensorineural hearing loss "disability" according to VA disability compensation regulation 38 C.F.R. § 3.385.  In a private October 2009 audiological evaluation, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 15, 20, n/a, and 15, respectively, with an average puretone threshold of 16.25 decibels.  Speech discrimination was 100 percent.

In a November 2009 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 5, 15, 20, and 15, respectively, with an average puretone threshold of 13.75 decibels. Speech discrimination was 100 percent.

As the left ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was not 40 decibels or greater, the thresholds for at least three of these frequencies were not 26 or greater, and the speech recognition score using the Maryland CNC Test was not less than 94 percent, the criteria for current left ear hearing loss "disability" have not yet been met as required by 38 C.F.R. § 3.385.

Because the evidence does not show that the Veteran's left ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's left ear hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the preponderance of the evidence is against the claim for service connection for left ear hearing loss, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss

As to the Veteran's right ear, the Board finds that he has currently diagnosed sensorineural hearing loss for VA compensation purposes.  In the private October 2009 audiological evaluation, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 15, 25, 45, and 45 respectively, with an average puretone threshold of 29 decibels.  Speech discrimination was 100 percent.

In the November 2009 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 5, 20, 40, and 35, respectively, with an average puretone threshold of 22 decibels. Speech discrimination was 94 percent.

As the right ear auditory thresholds in frequencies of 3000 and 4000 Hertz was greater than 40 decibels in the October 2009 audiological evaluation, the criteria for current right ear hearing loss "disability" have  been met as required by 38 C.F.R. 
§ 3.385.

On the question of in-service injury or disease, the Board finds that the Veteran was exposed to loud noises in service.  The Veteran is both competent and credible to report that he was exposed to loud noise (acoustic trauma) in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Veteran's DD Form 214 demonstrates that he served as a military policeman.  The Veteran has credibly reported that he was exposed to loud jet engine noise while patrolling airfields during service.  For these reasons, the Board finds the Veteran was exposed to acoustic trauma during service.

Next, the Board finds that symptoms of right ear hearing loss were not chronic in service.  Service treatment records are negative for any complaints, diagnosis, or treatment for right ear hearing loss.  In the service entrance examination in February 1984, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 0, 0, 5, and 0, respectively.  At service separation in June 1988, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 10, 5, 10, and 5, respectively.  In an August 1990 annual examination report, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 10, 5, 10, and 5, respectively.  The Board finds that the puretone thresholds at service separation reflected hearing acuity within normal limits, without any significant threshold shifts.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (the Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  Further, the Veteran also checked "no" as to having hearing loss during an August 1990 report of medical history.  In a subsequent April 1991 report, signed and dated by the Veteran, it was noted that the Veteran had been examined within the past 12 months (i.e., in August 1990) and he was considered physically qualified for separation from active duty.  No defects were noted which would disqualify the Veteran from the performance his duties.  For these reasons, the Board finds that right ear hearing loss was not chronic in service.

Next, the Board finds that a right ear hearing loss disorder did not manifest to a compensable degree within one year of service separation.  Post service treatment records do not demonstrate any complaints, treatment, or diagnosis for hearing loss. The evidence demonstrates that the Veteran was first diagnosed with right ear hearing loss in the October 2009 private audiological evaluation, approximately 18 years after service separation.  For these reasons, the Board finds that the Veteran's current right ear hearing loss disorder did not manifest to a compensable degree within one year of his separation from service; therefore, the presumptive provisions for a right ear hearing loss disorder are not applicable in this case.  
38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the weight of the evidence demonstrates that symptoms associated with a right ear hearing loss disorder have not been continuous since service separation to warrant presumptive service connection on the basis of continuous post-service symptoms under 38 C.F.R. § 3.303(b).  As noted above, the Veteran was first diagnosed with right ear hearing loss in the October 2009 private audiological evaluation, approximately 18 years after service separation.  Further, aside from statements made pursuant to his current claim for VA compensation, the Veteran has not consistently reported to medical professionals that he experienced symptoms associated with a right ear hearing loss since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).
The Veteran only now, pursuant to his claim for VA benefits, contends that he has experienced continuous hearing loss since service.  The Veteran also submitted as statement from his wife who stated that the Veteran's hearing loss has progressively worsened through the years and he sought treatment in 2009.  According to the Veteran's wife, the Veteran would often ask people to repeat themselves and would listen to the radio and television at a louder volume that would be considered normal.  The Board has reviewed the Veteran and his wife's statements, but finds them outweighed by other evidence of record.  As noted above, service separation audiological testing revealed normal hearing acuity.  Further, the first diagnosis of hearing loss was in October 2009, more than 18 years after service separation.  For these reasons, the Board finds that the more recent lay statements of continuous symptoms of a right ear hearing loss disorder after service, made pursuant to the current claim for VA compensation, are outweighed by other, more contemporaneous lay and medical evidence, and as such, are not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  As such, the Veteran's current contention that his right ear hearing loss began in service and has continued since service separation is afforded no weight, and the Board specifically finds that the Veteran's hearing loss symptoms were neither chronic in service nor continuous since service separation.

The Board further finds that the weight of the competent evidence demonstrates that the currently diagnosed right ear hearing loss is not related to or caused by service. As noted above, the Veteran submitted a private October 2009 audiological evaluation.  The private audiologist interviewed the Veteran regarding his military noise exposure, conducted an audiogram, and opined that the Veteran's hearing difficulty was a "direct result of his military service."  The examiner noted that the Veteran served in the Marine Corps for approximately 4 years active and 4years in the Reserve as a Military Police Flight Line Security.  It was noted that his civilian occupation was a route supervisor for a dairy.  In rendering the opinion, the examiner referenced the audiogram conducted as part of the examination.  There is no indication by the audiologist that the Veteran's service treatment records were reviewed and the examiner did not address the findings shown in the service treatment records regarding right ear hearing acuity.  Further, although the private audiologist stated that the Veteran's hearing loss was due to his military service, she did not provide a rationale for the opinion.  As such, the Board affords no probative weight to the October 2009 private audiologist's medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

The Veteran was also afforded a VA audiological examination in November 2009.  As previously noted, the VA examiner diagnosed the Veteran with right ear hearing loss.  The examiner reviewed the claims file, including the service treatment records, and interviewed the Veteran about in-service and post-service noise exposure.  It was noted that the Veteran had a history of civilian recreational noise exposure (hunting).  The examiner discussed the audiometric findings shown in the service treatment records.  The examiner noted hearing conservation exam/reports revealed normal inter-test variations in threshold data bilaterally and that a 1990 reservist physical exam revealed stable clinically normal hearing sensitivity 500-6000Hz bilaterally post-active duty.  It was not that no complaints of hearing loss tinnitus or other ear-related conditions were reported by veteran or documented by military medical staff during examinations.  The VA examiner then opined that right ear hearing loss was not caused by or a result of noise exposure in service.  In support of this opinion, the examiner reasoned that service treatment records revealed clinically normal hearing acuity at service entrance and at service separation.  Further, the Veteran had no complaints of hearing loss or other ear-related conditions during service.  The examiner also explained that current scientific evidence asserts that hearing loss related to acoustic exposure or trauma occurs immediately at the time of insult and has not been found to present with a progressive onset (Noise and Military Service-Implications for Hearing Loss and Tinnitus Institute of Medicine National Academy of Sciences 2006).  Hearing loss with progressive onset is commonly symptomatic of presbycusis, genetic inheritance, medical pathology, or subsequent civilian noise exposure.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed right ear hearing loss and service.  While the Board acknowledges that a lay person is competent to report symptoms as they come to him through his senses, sensorineural hearing loss is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  The Veteran does not have the requisite medical expertise to be able to diagnose hearing loss or render a competent medical opinion regarding its cause, which involves damage to the nerves (sensorineural hearing loss) from acoustic trauma.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Board finds that the Veteran does not have the training, experience, or medical knowledge to render a competent nexus opinion to service.  Instead, the Board attaches greater probative weight to the November 2009 VA audiologist's opinion than to the Veteran's lay statements. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for right ear hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that he experiences a high pitched noise in the right ear (tinnitus), which he claims, began in service.  See November 2009 VA audiological examination report; see also July 2014 Board Hearing Transcript.  The Board notes that, unlike sensorineural hearing loss, tinnitus is not an organic disease of the nervous system; as such, 38 C.F.R. § 3.303(b) does not apply.  See Walker, 708 F.3d 1331.  Accordingly, the general principles of service connection will be used in adjudicating the claim.

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 312 (2007); see also Jandreau, 492 F.3d at 1372 (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

Based on the Veteran's assertions in the October 2009 private audiological evaluation and the November 2009 VA examination report, the Board finds that the Veteran has a current disability of right ear tinnitus.

As discussed in detail in the previous section, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) in service.  The remaining issue is whether there is a nexus between the Veteran's tinnitus and service, specifically in-service noise exposure.  The Board further notes that a review of service treatment records reveal no complaint, treatment, or diagnosis of tinnitus.

As noted above, the Veteran submitted a private October 2009 audiological evaluation.  The private audiologist interviewed the Veteran regarding his military noise exposure, conducted an audiogram, and opined that the Veteran's "hearing difficulty" was a "direct result of his military service."  It does not appear, however, that the audiologist reviewed the Veteran's claims file or provided a specific opinion regarding the Veteran's tinnitus.  Further, although the private audiologist stated that the Veteran's "hearing difficulty," which the Board finds could liberally be interpreted as encompassing tinnitus, was due to his military service, she did not provide a rationale for the opinion.  As such, the Board affords no probative weight to the October 2009 private audiologist's medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

The Veteran was also afforded a VA audiological examination in November 2009.  During the evaluation, the Veteran stated that it was "really hard to say" when his tinnitus began.  The Veteran estimated that he had experienced tinnitus symptoms for 10 to 20 years.  The VA examiner diagnosed the Veteran with right ear tinnitus.  The examiner then opined that tinnitus was less likely as not caused by or a result of active duty military service.  According to the examiner, there was no evidence documenting that tinnitus was incurred in or aggravated by active-duty military service.  Further, the examiner opined that the Veteran's tinnitus was a symptom associated with hearing loss, for which the Veteran had not been service connected.

The Board has also considered the Veteran's statements regarding his contention that tinnitus symptoms began in service and have persisted since that time.  The Board finds, however, that the Veteran's statements are inconsistent and outweighed by other evidence of record.  For example, during the July 2014 Board hearing, the Veteran testified that he first experienced tinnitus symptoms in service; however, during the November 2009 VA examination, the Veteran stated that it was "hard to say" when his tinnitus began.  Further, in the June 1988 service separation examination, a clinical evaluation of the Veteran's ears was normal and tinnitus was not noted.  In an August 1990 report of medical examination (annual), a clinical evaluation of the Veteran's ears was normal.  Further, in the August 1990 report of medical history, completed by the Veteran, he specifically checked "no" as to having ear trouble or hearing loss, but took the time to check "yes" as to those symptoms that applied to his other medical conditions, including vision problems, hay fever, head injury, and broken bones.  Post-service treatment records also reflect that the Veteran first sought treatment for hearing loss and tinnitus in 2009, approximately 18 years after service separation.  Further, although the Veteran's wife's July 2014 statement discusses the Veteran's difficulty hearing, she did not note complaints by the Veteran regarding tinnitus-related symptoms (e.g., ringing in the ears).  For these reasons, the Board finds that the Veteran's statements regarding in-service tinnitus symptoms and persistent symptoms of tinnitus thereafter lack credibility as they are inconsistent and outweighed by the other evidence of record.   

Upon review of all the evidence of record, both lay and medical, the Board finds that the October 2009 private audiological examination to be of no probative value.  The October 2009 private audiologist did not review the claims file and her opinion was based, in large part, on the Veteran's reported histories, which the Board has found to lack credibility.  The October 2009 audiologist also did not address the lapse of time between the claimed onset of tinnitus and actual treatment for tinnitus.  

On the other hand, the Board has accorded significant probative value to the November 2009 VA audiological opinion.  During this examination, the VA audiologist reviewed the claims file, which included the Veteran's service treatment records.  The VA examiner opined that the Veteran's tinnitus was not related to service.  Importantly, the VA examiner provided a rationale for the nexus opinion that was based on reliable principles and sound reasoning, including all the evidence of record, and not simply the Veteran's statements.  For these reasons, the Board finds that tinnitus is not etiologically related to service.  Accordingly, service connection for tinnitus is not warranted.




ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for right ear tinnitus is denied.


REMAND

The Veteran maintains that his current back disorder is related to an in-service back injury.  The Veteran has reported, and service treatment records confirm, that in 1986 the Veteran was struck in the back by a 2 x 4 that was sticking out of the back of a passing vehicle.  The Veteran received treatment on one occasion during service.

During the July 2014 Board Hearing, the Veteran testified that he received treatment for his back sometime in 1991 or 1992, in close proximity to service separation.  The Veteran specifically testified that he received treatment for his back from Dr. Goldberg, Dr. Fox, and Dr. Tompkins.  See Board Hearing Transcript at pgs. 9-12.  The Veteran provided a July 2014 statement from Dr. Goldberg, which noted that he had been treating the Veteran for approximately 20 years.  Although Dr. Goldberg noted that the Veteran's chronic back pain stemmed from his 
in-service injury, an actual diagnosis (aside from pain) was not rendered.  Further, 
Dr. Goldberg did not provide a rationale in support of his opinion.  Based on the Veteran's hearing testimony and the July 2014 statement from Dr. Goldberg, there appears to be relevant private treatment records relating to the Veteran's back disorder from various doctors that have not been requested.  As such, efforts should be made on remand to obtain and associate these documents with the Veteran's electronic claims file.   

Moreover, although the Veteran was provided a VA spine examination in March 2010, this examiner did not have an opportunity to evaluate the Veteran's private treatment records for his back disorder as these treatment records have not yet been obtained.  In this regard, it appears that the VA examiner provided a negative nexus opinion based, in large part, on the Veteran's lack of treatment for his back.  Given that the Board is remanding the Veteran's claim in order to obtain private treatment records, a supplemental medical opinion should also be requested in order to allow the VA examiner to consider all relevant post-service treatment relating to the Veteran's back disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Request any needed Authorization and Consent to Release Information to VA (VA Form 21-4142) from the Veteran to obtain any pertinent, outstanding private treatment records from Dr. Goldberg, Dr. Fox, and 
Dr. Tompkins regarding his back disorder, and associate them with the record.  Notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if private treatment records are unavailable.  Note in the claims file any negative responses.

2.  After completion of the item above, obtain a supplemental VA medical opinion to assist in determining the likely etiology of the Veteran's back disorder.  The electronic claims folder must be made available to the examiner.

Based on review of the record, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed back disorder was incurred in or is otherwise related to service, to include as due to being struck in the back in 1986 with a 2 x 4, as noted in the service treatment records.  

A rationale for any opinion advanced should be provided. If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

3.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


